DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 13 April 2020. The present application claims 1-20, submitted on 13 April 2020 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior surface" in line 05 of the claim  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4 & 7-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Penn (U.S. Patent No. 8,806,842).
Regarding claim 1, Penn discloses a method of manufacturing a blister package (10) for a cartridge containing a pharmaceutical formulation (see Column 2, line 13-20), comprising: creating a blister (10) in a base sheet (14) using heat, pressure, and a plug (see Column 2, line 48-53), wherein each blister (10) includes a dome structure (11) and a shelf (12) configured to hold the cartridge, wherein the shelf (12) includes an indentation in the exterior surface (12B).
Regarding claim 4, Penn discloses wherein the creating occurs at a predetermined cycle (see Column 2, line 48-53). 
Regarding claims 7-10, Penn discloses comprising providing a lid material (13); comprising pulling the lid material (13) and the base sheet (14) together; comprising sealing the lid (13) to the base sheet (14); and comprising die cutting the sealed lid (13) and base sheet (14) to from the blister package (see Column 2, line 32-47). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacKenzie (U.S. Patent No. 5,830,547).
Regarding claim 15, MacKenzie discloses a method of manufacturing a blister package (10) for a cartridge containing a pharmaceutical formulation (see Column 3, line 32-38), comprising: bonding a film (40) to a blistered base sheet (15), wherein cavities (see Column 4, line 12-16) are molded on a base sheet (15) comprising at least three layers selected from polyvinyl chloride and fluoropolymer (see Column 4, line 52-67 and Column 5, line 01-18); wherein the cartridge (25) comprises a container and a top (see Figure 2) and is in the cavities when the film (40) is bonded to the blistered base sheet (15); and wherein the blistered base sheet (15) is optionally perforated to segment the cavities from one another (see Figure 2). The Examiners notes interpretation of the grammatical conjunction "optionally” follow by structural or process limitations render said limitations optional. Therefore, cited prior art may or may not include limitations follow by said grammatical conjunction “optionally”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5 & 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Penn (U.S. Patent No. 8,806,842) in view of Knowlton (U.S. Pub. No. 2011/0036736).
Regarding claims 2, 3, & 5, Penn discloses all of the elements of the current invention as stated above except for the explicit disclosure of the temperature, the amount of pressure and the predetermined cycle times.
Knowlton discloses a method of manufacturing a blister package (40) comprising creating a blister in a base sheet (see Paragraph 0040) using heat between 120 degrees C and about 150 degrees C (see Paragraph 0029), a pressure between about 4 bars and about 7 bars (see Paragraph 0047), and where the predetermined cycle is between 10 cycles per min and about 30 cycles per min (see Paragraph 0046).
All of the component parts and process of thermoforming are known in prior art Penn and Knowlton. The only difference is the explicit disclosure of the “ranges” temperature, pressure and cycle times with respect to web material composition.
Thus, it would have been obvious to one having ordinary skill in the art to identify and employ the correct range of temperatures, pressure and cycle times disclosed by Knowlton into the method of manufacturing as disclosed in prior art Penn, since the method of manufacturing a blister package by the method of thermoforming utilizing a range of temperatures, pressures and cycle times involves only ordinary skill in the art to achieve the predictable result of forming a web of material into a desired shape..  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 6, Knowlton discloses (see Figure 8) placing the cartridge (10) in the blister (40). 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-14 and 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-8 of prior U.S. Patent No. 8,925,726. This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                  

/ROBERT F LONG/Primary Examiner, Art Unit 3731